UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1500


BRETT KIMBERLIN,

                Plaintiff – Appellant,

          v.

HUNTON & WILLIAMS LLP; UNITED STATES CHAMBER OF COMMERCE;
PALANTIR   TECHNOLOGIES;    BERICO   TECHNOLOGIES;  MANTECH
INTERNATIONAL; HB GARY/FEDERAL; JOHN WOODS; RICHARD WYATT;
ROBERT QUACKENBOSS; GREG HOGLUND; AARON BARR; ALEX KARP;
MATT LONG; NICHOLAS HALLAM; MATTHEW STECKMAN; PAT RYAN; SAM
KREMIN; JOHN DOE Chamber of Commerce Employees; PACIFIC
NORTHWEST   NATIONAL  LABORATORY;   WILLIAM   HOGE; STRATIO
INFORMATION TECHNOLOGY, LLC; BILL NICKLESS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:15-cv-00723-GJH)


Submitted:   November 30, 2016            Decided:     December 7, 2016


Before WILKINSON and     HARRIS,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brett Kimberlin, Appellant Pro Se. Barrett James Anderson, John
J. Buckley, Jr., Craig Darren Singer, WILLIAMS & CONNOLLY, LLP,
Washington, D.C.; Bobby Roy Burchfield, Nicholas Andrew Oldham,
Johnny H. Walker, KING & SPALDING, LLP, Washington, D.C.; Allen
M. Gardner, Alexandra P. Shechtel, Jonathan C. Su, LATHAM &
WATKINS, Washington, D.C.; Sara A. Solow, LATHAM & WATKINS, New
York, New York; Attison Leonard Barnes, III, Mark B. Sweet,
Jennifer Stacey Zucker, WILEY REIN, LLP, Washington, D.C.;
Daniel Jack Blum, Glenn Marshal Cooper, Patricia Maureen Weaver,
PALEY, ROTHMAN & COOPER CHARTERED, Bethesda, Maryland; Kenneth
Bernard Weckstein, BROWN RUDNICK, LLP, Washington, D.C.; Mark
Nelson Bartlett, DAVIS WRIGHT TREMAINE LLP, Seattle, Washington;
Lisa Beth Zycherman, DAVIS WRIGHT TREMAINE, LLP, Washington,
D.C.; Aaron Justin Walker, Manassas, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Brett Kimberlin appeals the district court’s order granting

the motions to dismiss his civil complaint.               We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             See Kimberlin v.

Hunton & Williams LLP, No. 8:15-cv-00723-GJH (D. Md. Mar. 29,

2016).   We deny Kimberlin’s motion to show cause.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      3